Citation Nr: 0518649	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  01-05 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a claimed lumbar spine 
disorder manifested as spondylolisthesis.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2001 RO rating decision, which, in 
pertinent part, declined to reopen the veteran's claim of 
service connection for a lumbar spine disorder claimed as 
spondylolisthesis.  

In May 2003, the Board determined that new and material 
evidence had been submitted to reopen the claim and remanded 
the reopened claim to the RO for further evidentiary 
development.  

In October 2003, after completing the additional development, 
the RO issued a Supplemental Statement of the Case (SSOC).  

In December 2003, the Board promulgated a decision that 
denied the veterans' claim of service connection, and the 
veteran appealed to the United States Court of Appeals for 
Veterans' Claims (Court).  

In February 2005, the parties filed a Joint Motion for Remand 
finding that the Board had failed to provide a proper 
analysis of the presumption of soundness and aggravation 
pursuant to 38 U.S.C.A. §§ 1111 and 1153 (West 2002), as they 
pertain to this case.  

Additionally, it was determined that the veteran had 
requested a videoconference hearing; however, he was never 
afforded that hearing.  

The Court, in a March 2005 Order, granted the Joint Motion, 
vacating the December 2003 decision and remanding the case to 
the Board for further review.  

The Board notes that the veteran requested a videoconference 
hearing in a statement dated May 6, 2003, and received by the 
RO on May 9, 2003, five days before the Board issued its 
decision on May 14, 2003.  

Although not addressed in the Joint Motion, the Board must 
defer further action until after the veteran has been 
provided with the opportunity to appear for a hearing.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

As explained, the veteran appealed the December 2003 
decision.  In the March 2005 Order, the Court determined that 
the Board had not provided adequate reasons and bases for its 
finding that the veteran was not entitled to service 
connection for his spondylolisthesis.  

Specifically, the Board did not provide a proper analysis of 
the presumption of soundness and aggravation pursuant to 
38 U.S.C.A. §§ 1111 and 1153 as they pertain to this case.  

Additionally, it was determined that the veteran had 
requested a videoconference hearing in a statement dated in 
May 2003; however, he was never afforded that hearing.  Such 
should be accomplished on remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO should take all indicated 
action in order to afford the veteran 
with an opportunity for a videoconference 
hearing, if indicated.  Notice of the 
date and time of the hearing should be 
provided to the veteran and his 
representative, if requested.  

2.  Following completion of any indicated 
development, the RO should undertake to 
review the veteran's claim.   If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and a reasonable 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



